 

Exhibit 10.1

 



CONTRIBUTION AGREEMENT

 

 

THIS CONTRIBUTION AGREEMENT (“Agreement”) is entered to be effective as of
February 11, 2016 by and among THE MCCLATCHY COMPANY, a Delaware corporation
(“McClatchy”), ___________________, a wholly-owned subsidiary of McClatchy (the
“Transferor”), THE MCCLATCHY COMPANY RETIREMENT PLAN (the “Plan”), and
___________________ and wholly-owned subsidiary of the Plan (the “Transferee”).

 

RECITALS

 

WHEREAS, Transferor is the owner of that certain real property and improvements
located thereon commonly known as ___________________ (collectively, the
“Contributed Property”). The Contributed Property is more particularly described
in Exhibit “A” attached hereto and made a part hereof;

 

WHEREAS, the benefits under the Plan are funded through a trust, under which The
Northern Trust Company is the current trustee, and for purposes of this
Agreement such trust shall be treated as indistinguishable from the Plan and a
constituent part of the Plan;

 

WHEREAS, McClatchy is obligated to contribute funds to the Plan, and in partial
satisfaction of such obligation desires to cause Transferor (together with
certain other subsidiaries of McClatchy) to contribute the Contributed Property
(together with certain other real property) to the Plan;

 

WHEREAS, Transferee is intended to serve as a special purpose entity to a
facilitate the transfer of the Contributed Property from Transferor to the Plan;

 

WHEREAS, upon the contribution of the Contributed Property to Transferee,
Transferor will lease the Contributed Property from Transferee pursuant a
mutually agreeable lease (the “Lease”); and

 

WHEREAS, in furtherance of the purposes for which Transferee was established,
Transferor desires to contribute its entire interest in the Contributed Property
to Transferee, all on the terms and conditions hereinafter set forth in this
Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt, adequacy and
sufficiency of which are hereby acknowledged, the parties hereto, intending
legally to be bound, hereby agree as follows:

 



 1 

 

 

ARTICLE 1 

 

Contributions

 

1.1              Covenants. On the Closing Date (as defined below), Transferor
agrees to contribute its entire interest in the Contributed Property to
Transferee and Transferee agrees to accept such contribution from Transferor and
to assume all obligations of Transferor relating to such contribution.

 

1.2  “AS IS”. Transferee agrees to accept the Contributed Property without
representation or warranty from Transferor or any other person or entity, except
as may be expressly set forth in this Agreement.

 

ARTICLE 2 

 

Consideration

 

McClatchy and the Plan acknowledge and agree that in consideration for the
contribution of the Contributed Property to the Transferee, McClatchy shall
receive a credit in the amount of __________________________ and No/100 Dollars
($__________.00) (the “Contributed Amount”) against payments due and/or payable
by McClatchy to the Plan.

 

 

ARTICLE 3 

 

Closing

 

3.1              Closing Procedure. The contribution provided herein shall be
consummated (the “Closing”) at a location mutually agreeable to the parties.

 

3.2              Closing Date. The Closing shall occur on February 11, 2016, or
such other date as the parties may agree (the “Closing Date”), provided that the
Closing shall not occur later than March 31, 2016 (the “Outside Closing Date”).

 

3.3              Title Policy. As a condition precedent to the Closing, Old
Republic Title Company (“Title Company”) or such other title insurer mutually
agreeable to the parties, shall have irrevocably committed to issue to
Transferee, its American Land Title Association standard Owner’s Policy of Title
Insurance showing fee title to the Contributed Property vested in Transferee
subject only to those exceptions to title expressly approved by Transferee in
its sole and absolute discretion (“Title Policy”). The Title Policy shall be
issued at Transferor’s expense, with liability in an amount equal to the
Contribution Amount.

 

3.4              Transferor Deposits. As a condition precedent to the Closing,
McClatchy and Transferor shall cause to be delivered to Title Company, in a
timely manner to permit the closing of the transaction contemplated hereby by
the Closing Date, the following:

 

(a)                Duly executed and acknowledged Grant Deed, or such similar
document as is typically used by Title Company in the state and county in which
the Contributed Property is located, conveying Transferor’s entire interest in
the Contributed Property to Transferee, reciting that title is subject to real
property taxes and assessments not yet due and payable, matters ascertainable by
a reasonable inspection and survey of the Contributed Property, matters of
public record and any additional off-record matters approved by Transferee; and

 



 2 

 

 

(b)               Any other documents or instruments reasonably required by the
Title Company to consummate this transaction.

 

3.5              Transferee Deposits. As a condition precedent to the Closing,
Transferee and the Plan shall cause to be delivered to Title Company, in a
timely manner to permit the closing of the transaction contemplated hereby by
the Closing Date, such documents or instruments reasonably required by the Title
Company to consummate this transaction.

 

3.6              Lease. As a condition precedent to the Closing, each of
Transferor and Transferee shall have executed and delivered to the other party a
counterpart of the Lease, provided that such Lease shall not be deemed effective
unless and until the Closing occurs.

 

3.7              Further Assurances. Each of Transferor, Transferee, McClatchy
and the Plan, at any time and from time to time after the Closing, shall
execute, acknowledge where appropriate and deliver such further instruments and
documents and to take such other action as the other of them may reasonably
request in order to carry out the intent and purpose of this Agreement. The
provisions of this Section 3.7 shall survive the Closing.

 

ARTICLE 4 

 

Closing Costs

 

McClatchy shall pay (a) all escrow fees and costs, (b) any document recording
charges, (c) documentary taxes charged as a result of the transaction described
herein, (d) all transfer taxes and fees, and (e) all other costs and expense of
escrow and title. Each of McClatchy (on behalf of itself and the Transferor) and
the Plan (on behalf of itself and Transferee) shall be responsible for their
respective legal fees incurred with regard to entering into this Agreement.

 

ARTICLE 5 

 

Representations and Warranties

 

5.1              Transferee Representations and Warranties. Transferee
represents and warrants to Transferor as follows:

 

(a)                Transferee is a limited liability company, duly organized
under the laws of the State of ___________________ with full right, power and
authority to fulfill all of its obligations hereunder or as herein contemplated.

 

(b)               The execution and delivery by Transferee of this Agreement and
the consummation by Transferee of the transactions contemplated by this
Agreement have been duly authorized by all requisite action of Transferee and no
other action or approval is required to enable Transferee to consummate the
transactions contemplated by this Agreement.

 



 3 

 

 

5.2              Transferor Representations and Warranties. Transferor
represents and warrants to Transferee as follows:

 

(a)                Transferor is a corporation, duly organized under the laws of
the State of ___________________ with full right, power and authority to fulfill
all of its obligations hereunder or as herein contemplated.

 

(b)               The execution and delivery by Transferor of this Agreement and
the consummation by Transferor of the transactions contemplated by this
Agreement have been duly authorized by all requisite action of Transferor and no
other action or approval is required to enable Transferor to consummate the
transactions contemplated by this Agreement.

 

ARTICLE 6 

 

Leases/Contracts

 

6.1              Assignment of Leases. Transferor hereby absolutely and
presently conveys, transfers, assigns and sets over unto Transferee all leases
and licenses, if any, upon the Contributed Property or any portion thereof,
together with any modifications, renewals, extensions, substitutions,
replacements and/or rearrangements thereof and together with all rents, issues,
income and profits due or to become due therefrom and the cash proceeds
therefrom; provided, however, that so long as Transferor shall not have
committed any default under the Lease beyond any applicable notice and cure
period, Transferor will have a license to collect all rents from the leases and
licenses and to retain, use and enjoy the same.

 

6.2 Contracts. Transferor hereby acknowledges and agrees that, unless expressly
set forth in this Agreement, Transferor is not assigning, and Transferee is not
assuming, any service, maintenance or other contracts relating to the use,
maintenance and operation of the Contributed Property or any portion thereof
(collectively, the “Contracts”). As such, Transferor shall solely remain bound
by Transferor’s obligations under the Contracts.

 

ARTICLE 7 

 

Miscellaneous

 

7.1 Notices. All notices, consents, approvals and other communications under
this Agreement shall be in writing and shall be deemed to have been duly given
or made (a) upon delivery if hand delivered; (b) one (1) business day after
delivery to any nationally recognized overnight courier service for next
business day delivery, fee prepaid; (c) one (1) business day after facsimile
transmission, with transmission verified and a hard copy of the transmission
promptly sent by U. S. Mail; or (d) three (3) days after deposit with the United
States Postal Service as registered or certified mail, postage prepaid, and in
each case addressed to the addresses set forth below, or to such other addresses
as the parties may from time to time designate by notice pursuant to this
paragraph.

 



 4 

 

 

 

 

Transferor or McClatchy:

 

___________________

c/o The McClatchy Company

2100 Q Street

Sacramento, CA 95816

Attention: R. Elaine Lintecum

Telephone: 916-321-1834

Facsimile: 916-321-1869

 

With a copy to:

 

The McClatchy Company

2100 Q Street

Sacramento, CA 95816

Attention: Chad O’Neal Muilenburg, Esq.

Telephone: 916-321-1908

Facsimile: 916-326-5586

 

Transferee or the Plan:

 

___________________

c/o WhiteStar Advisors LLC

902 Clint Moore Road, Suite 104

Boca Raton, Florida 33487

Attention: James E. Bishop

Telephone: (561) 999-9949

Facsimile: (561) 999-9948

 

7.2 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, and all of which shall constitute a
single instrument.

 

7.3 Amendments. Except as otherwise provided herein, this Agreement may not be
changed, modified, supplemented or terminated, except by an instrument executed
by the party hereto which is or will be affected by the terms of such change,
modification, supplement or termination.

 

7.4 Waiver. No waiver by any party hereto of any failure or refusal by any other
party hereto to comply with its obligations hereunder shall not be deemed a
waiver of any other or subsequent failure or refusal to so comply. Any party
hereto may waive compliance by any other party, the other with respect to any of
the other’s agreements or obligations set forth herein.

 

7.5 Brokers. Each of Transferor and McClatchy represents and warrants to
Transferee and the Plan that neither Transferor nor McClatchy has dealt with any
real estate broker, firm, salesperson or other similar person or entity in
connection with the transactions contemplated by this Agreement. Each of
Transferee and the Plan represents and warrants to Transferor and McClatchy that
neither Transferee nor the Plan has dealt with any real estate broker, firm,
salesperson or other similar person or entity in connection with the
transactions contemplated by this Agreement.

 



 5 

 

 

7.6 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and permitted
assigns. No party may assign its interest under this Agreement without the prior
written consent of all other parties. Any purported assignment in violation of
this Section 7.6 shall be null and void.

 

7.7 Partial Invalidity. If any term or provision of this Agreement or the
application thereof to any person or circumstance shall, to any extent, be
invalid or unenforceable, the remainder of this Agreement, or the application of
such term or provision to persons or circumstances other than those as to which
it is held invalid or unenforceable, shall not be affected thereby and each term
and provision of this Agreement shall be valid and enforced to the fullest
extent permitted by law.

 

7.8 Governing Law. This Agreement has been made pursuant to and shall be
governed by the laws of the State of California.

 

7.9 Consent to Jurisdiction. THE PARTIES IRREVOCABLY AGREE THAT ALL ACTIONS OR
PROCEEDINGS IN ANY WAY ARISING OUT OF OR RELATED TO THIS AGREEMENT WILL BE
LITIGATED IN COURTS HAVING SITUS IN SACRAMENTO, CALIFORNIA. EACH PARTY HEREBY
CONSENTS AND SUBMITS TO THE JURISDICTION OF ANY COURT LOCATED WITHIN SACRAMENTO
COUNTY, CALIFORNIA, WAIVES PERSONAL SERVICE OF PROCESS UPON SUCH PARTY, AND
AGREES THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE BY REGISTERED MAIL DIRECTED
TO SUCH PARTY AT THE ADDRESS SET FORTH IN THIS AGREEMENT AND SERVICE SO MADE
WILL BE DEEMED TO BE COMPLETED UPON ACTUAL RECEIPT.

 

7.10 Conduct of Business. From the date hereof through the Closing Date,
Transferor shall cause the Contributed Property to be maintained in the ordinary
course of business consistent with past practices; provided, however, that
nothing contained in this Section shall be construed as requiring Transferor to
undertake or cause to be undertaken major repair or improvement in respect of
the Contributed Property.

 

 6 

 

 

IN WITNESS WHEREOF, this Agreement has been duly executed by the parties hereto
as of the day and year first above written.

 



  Transferor:         ___________________, a ___________________         By:    
    R. Elaine Lintecum, Vice President, Assistant Secretary and Treasurer      
  Date: February 11, 2016         McClatchy:         THE MCCLATCHY COMPANY, a
Delaware corporation         By:       R. Elaine Lintecum, Vice President –
Finance and CFO   Date: February 11, 2016

  

 7 

 

 



  Plan:         THE MCCLATCHY COMPANY RETIREMENT PLAN         By: WhiteStar
Advisors, LLC, its investment   manager         By:     Name: James E. Bishop  
Title: Managing Director   Date: February 11, 2016         Transferee:        
___________________,   a ___________________         By: WhiteStar Advisors,
LLC, as its Non-Member   Manager         By:        Name: Joseph Arndt   Title:
Senior Vice President   Date: February 11, 2016

  

 8 

 

 

EXHIBIT A

 

Contributed Property

 



 9 

